Citation Nr: 9907774	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-01 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from March 1944 to March 1969.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for the cause of the veteran's death and 
basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  In March 
1997, the appellant submitted a notice of disagreement with 
the denial of service connection for the cause of the 
veteran's death.  In August 1997, the RO issued a statement 
of the case to the appellant and her accredited 
representative.  In February 1998, the appellant submitted a 
substantive appeal from the denial of service connection for 
the cause of the veteran's death.  The appellant has been 
represented throughout this appeal by the Veterans of Foreign 
Wars of the United States.  

While the issue of entitlement to Chapter 35 Dependents' 
Educational Assistance benefits has been developed and 
certified for appellate review, the veteran neither submitted 
a notice of disagreement with nor a substantive appeal from 
the denial of such benefits.  Therefore, the issue is not 
before the Board for appellate review and will not be 
addressed below.  The United States Court of Appeals for 
Veterans Claims (Court) has established that jurisdiction 
does matter.  See Roy v. Brown, 5 Vet. App. 554 (1993); 
Rowell v. Principi, 4 Vet. App. 9 (1993).  


REMAND

The appellant asserts on appeal that service connection is 
warranted for the cause of the veteran's death as he had a 
heart attack during active service and subsequently succumbed 
to a post-operative cardiovascular disability.  In an October 
1998 written statement, the appellant indicated that she had 
"a letter from an Air Force doctor, who has since passed 
away, who treated [the veteran] documenting [the inservice] 
heart attack" and "a notarized letter from [redacted], who 
was stationed with [the veteran] at the time, stating that 
[the veteran] had this heart attack which led to further 
health problems."  She stated that the veteran underwent "a 
double bypass in 1980."  She advanced that "the doctor who 
did the surgery said the damage he found indicated many heart 
attacks had occurred leading up to the bypass surgery."  The 
Board notes that neither the cited letters from the Air Force 
doctor and Mr. [redacted] nor the clinical documentation arising 
from the veteran's 1980 bypass surgery have been incorporated 
into the record.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should request that the 
appellant submit the letters from the Air 
Force physician and [redacted] 
pertaining to the veteran's alleged 
inservice heart attack cited in her 
October 1998 written statement for 
incorporation into the record.  She 
should also submitted any and all 
documentation that she may currently 
possess or obtain which supports her 
claim.  

2.  The appellant is placed on notice 
that she has a duty to submit evidence of 
a well-grounded claim for service 
connection for the cause of the veteran's 
death.  Such documentation should consist 
of competent evidence linking the 
veteran's fatal disability to active 
service.  The Board reserves the right to 
deny any issue as not well-grounded if 
the appellant does not meet the threshold 
evidentiary requirements.  If she has or 
may obtain evidence, that evidence must 
be submitted by her to the RO.

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the appellant's claim.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  
